Citation Nr: 0828141	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  04-37 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1965 to December 1968 
and from August 1972 to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Per the veteran's request, a Travel Board hearing was 
scheduled for him before the undersigned in February 2006.  
While the veteran showed up for the hearing, he left to 
obtain evidence which he had left at home and was not able to 
make it back in time for his hearing.  In February 2006, he 
submitted a motion for a video conference hearing at the RO 
before a Veterans Law Judge.  In June 2006, the undersigned 
found good cause for a change of hearing type and date.   

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge in connection with his 
appeal to be held at the RO in Los 
Angeles, California.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




